UNITED STATES DISTRICT COURT F 1 L E D
FOR THE DISTRICT OF COLUMBIA

SEP 2 6 2011
LE@NA M_ C@SBY, ) Cc¢;)i‘irrg  iifa
Plaintiff, §
v_ § Civil Acti0n No.  l 
D.C. HOUSING AUTHORITY, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs’ applications to proceed in
forma pauperis and pro se civil complaint. The court will grant the applications, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calz:fano, 75 F.R.D. 497, 498 (D.D.C. 1977).
lt appears that there is a dispute between plaintiff and her landlord regarding the payment

of rent. The complaint articulates neither a cognizable claim, a demand for any particular relief,
nor a basis for this Court’s subject matter jurisdiction. Accordingly, the complaint will be
dismissed without prejudice because it fails to comply with the minimal pleading requirements
set forth in Rule S(a).

An Order consistent with this Memorandum Opinion is issued separately.

14 d/i/
1ted St

/Di»stir` Judge
/, M¢¢¢j

U

DATE; 7”“/(/“ //